Name: 2008/938/EC: Commission Decision of 9Ã December 2008 on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) NoÃ 732/2008 applying a scheme of generalised tariff preferences for the period from 1Ã January 2009 to 31Ã December 2011 (notified under document number C(2008) 8028)
 Type: Decision
 Subject Matter: economic policy;  economic conditions;  trade policy;  executive power and public service
 Date Published: 2008-12-12

 12.12.2008 EN Official Journal of the European Union L 334/90 COMMISSION DECISION of 9 December 2008 on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (notified under document number C(2008) 8028) (2008/938/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1), and in particular Article 10(2) thereof, Whereas: (1) Regulation (EC) No 732/2008 provides for the granting of a special incentive arrangement for sustainable development and good governance to developing countries which satisfy certain requirements established under its Articles 8 and 9. (2) Each developing country wishing to avail itself of the special incentive arrangement had to submit a request to that effect by 31 October 2008, accompanied by comprehensive information concerning ratification of the relevant conventions, the legislation and measures to implement effectively the provisions of the conventions and its commitment to accept and comply fully with the monitoring and review mechanism envisaged in the relevant conventions and related instruments. To be granted the request, the requesting country also has to be considered to be a vulnerable country as defined in Article 8(2) of Regulation (EC) No 732/2008. (3) The Commission has examined the requests made, in accordance with the provisions of Article 10(1) of Regulation (EC) No 732/2008, and has established the list of beneficiary countries which fulfil the criteria. Accordingly, the special incentive arrangement should be granted to those countries from 1 January 2009 to 31 December 2011. (4) In accordance with Article 10(6) of Regulation (EC) No 732/2008, the fulfilment of criteria which are also subject of the pending investigations with regard to Sri Lanka (2) and El Salvador (3) initiated by the Commission pursuant to Article 18(2) of Council Regulation (EC) 980/2005 (4), is being examined in the course of these investigations. (5) Timely publication of this Decision in the Official Journal of the European Union should ensure that the obligation pursuant to Article 10(3) of Regulation (EC) No 732/2008, to publish a notice in the Official Journal of the European Union listing the countries benefiting from the special incentive arrangement for sustainable development and good governance as from 1 January 2009, is met. (6) The measures provided for in this Decision are in accordance with the opinion of the Generalised Preferences Committee, HAS ADOPTED THIS DECISION: Article 1 The following developing countries shall benefit from the special incentive arrangement for sustainable development and good governance provided for in Regulation (EC) No 732/2008 from 1 January 2009 to 31 December 2011: (AM) Armenia (AZ) Azerbaijan (BO) Bolivia (CO) Colombia (CR) Costa Rica (EC) Ecuador (GE) Georgia (GT) Guatemala (HN) Honduras (LK) Sri Lanka (MN) Mongolia (NI) Nicaragua (PE) Peru (PY) Paraguay (SV) El Salvador (VE) Venezuela Article 2 This Decision is addressed to: the Republic of Armenia, the Republic of Azerbaijan, the Republic of Bolivia, the Republic of Colombia, the Republic of Costa Rica, the Republic of Ecuador, the Republic of El Salvador, Georgia, the Republic of Guatemala, the Republic of Honduras, Mongolia, the Republic of Nicaragua, the Republic of Paraguay, the Republic of Peru, the Democratic Socialist Republic of Sri Lanka and the Bolivarian Republic of Venezuela. Done at Brussels, 9 December 2008. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 277, 18.10.2008, p. 34. (3) OJ L 108, 18.4.2008, p. 29. (4) OJ L 169, 30.6.2005, p. 1.